Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 02/19/2019 was received and is being considered by the examiner. 

Drawings
The drawings submitted 02/19/2019 were received and are approved by the examiner.

Claim Status
Claims 2, 5, 12, 14, 15, and 22-25 have been cancelled. Claims 1, 3-4, 6-11, 13, 15-21, and 26-29 are pending. 

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 4/21/2021 is acknowledged.
Claims 11, 13, 16-18, 20-21, 26, and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on04/21/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1. 3-4, 6-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki et al. (U.S. 20150171476) in view of Angell et al. (U.S. 20040034253)
With respect to claims 1 and 3, Onozaki discloses an electrolyte composition ([abstract]) comprising: 

a fluorinated solvent ([abstract]) and
LiPF6 ([0011]).
2O4), wherein R and R’ are each the same or different from each other and independently selected from C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkylnyl, or C6-C10 aryl radical, optionally comprising at least one substituent selected from halogen, hydroxyl, alkoxy, carbonyl, and carboxyl groups. However, Onozaki does disclose the inclusion of LiPF2(C2O4)2, which according to page 9 of the specification of the instant application, is a form of the desired conductive salt from the reaction using the undisclosed silyl oxalate as described above. 
Angell discloses methods for making electrolyte salts ([abstract]) and teaches that providing a silyl oxalate can be used to produce electrolytic salts ([0034]). Specifically, Angell teaches the use of di(trimethylsilyl)oxalate ([0034]), or bis(trimethylsilyl)oxalate, thus satisfying formula I and claim 3. Angell further teaches that the use of these silyl oxalate salts are preferred for making conductive salts with good electrochemical windows and stability above ambient temperatures ([0029]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to use a silyl oxalate such as di(trimethylsilyl)oxalate, to aid in the of formation of the conductive salt as taught by Angell in the electrolyte solution disclosed by Onozaki in order to ensure the that electrolytic salt formed maintained good electrochemical processes above ambient temperatures. 

With respect to claims 4, 6 and 7, Onozaki discloses the use of ethyl difluoroacetate ([0065]), or CH3-COO-CH2CF2H, thus reading on claim 4 limitations i, iii, iv and v, claim 6, and claim 7.

With respect to claims 8, 9, and 10, Onozaki discloses the use of 4-fluoroethylene carbonate ([0218)], or FEC. 

With respect to claim 19, With respect to claim 1, Onozaki discloses an electrolyte composition ([abstract]) comprising: 

a fluorinated solvent ([abstract]) and
LiPF6 ([0011]).
Onozaki does not disclose at least one silyl oxalate represented by Formula I: RR’Si(C2O4), wherein R and R’ are each the same or different from each other and independently selected from C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkylnyl, or C6-C10 aryl radical, optionally comprising at least one substituent selected from halogen, hydroxyl, alkoxy, carbonyl, and carboxyl groups. However, Onozaki does disclose the inclusion of LiPF2(C2O4)2, which according to page 9 of the specification of the instant application, is a form of the desired conductive salt from the reaction using the undisclosed silyl oxalate as described above. 
Angell discloses methods for making electrolyte salts ([abstract]) and teaches that providing a silyl oxalate can be used to produce electrolytic salts ([0034]). Specifically, Angell teaches the use of di(trimethylsilyl)oxalate, thus satisfying formula I ([0034]). Angell further teaches that the use of these silyl oxalate salts are preferred for making conductive salts with good electrochemical windows and stability above ambient temperatures ([0029]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to use a silyl oxalate such as di(trimethylsilyl)oxalate to aid in the of formation of the conductive salt as taught by Angell in the electrolyte solution disclosed by 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727